DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 19 is objected to because it depends on itself. For the purpose of examination, claim 19 is treated as it is depended on claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demulder et al. (hereinafter “Demulder”) (US 9,936,646).
Regarding claim 1, Demulder discloses a multi-material needle assembly (44, fig. 1) for a baler (10), comprising:
a core (66) formed from a first material (see “composite” in col. 4, line 63); and
a first side (68) formed of a second material (see “metal” in col. 4, line 54) and coupled to the core (see fig. 4);
wherein, the first side (68) is positioned at least partially along a wear zone (see the location of the first side (68) in fig. 2 and col. 4, line 44 to col. 5, line 31 for disclosure of protection of the core (66) to prevent wear) of the core (66).
Regarding claim 2, the needle assembly of claim 1, further comprising a second side (a base side 62) formed of the second material (see “metal” in col. 4, line 48) and coupled to the core (66) (see fig. 2).
Regarding claim 3, the needle assembly of claim 1, further wherein the first side (68) is coupled to the core (66) with adhesives (see “adhesive” in col. 4, line 58).
Regarding claim 4, the needle assembly claim 1, further wherein the first material is a composite (see “composite” in col. 4, line 63) and the second material is a metal (see “metal” in col. 4, line 54).
Regarding claim 5, the needle assembly of claim 1, further wherein the core (66) is coupled to a base (46) at a seam (see the illustration #1 below).


Illustration #1:

    PNG
    media_image1.png
    383
    336
    media_image1.png
    Greyscale

Regarding claim 6, the needle assembly of claim 5, further wherein the base (46) is formed of a different material (see “metal” in col. 4, line 48) than the first material (see “composite” in col. 4, line 63).
Regarding claim 7, the needle assembly of claim 6, further wherein the first side (68) is coupled to both the core (66) (see figure 2) and the base (see figure 2, the first side (68) is coupled to the base (62) via element (66)).
Regarding claim 8, the needle assembly of claim 1, further wherein the core (66) is coupled to a tip (64) at a tip seam (at 111 or any connection point as disclosed in col. 8, lines 6-7).

Regarding claim 10, the needle assembly of claim 9, further wherein the first side (68) is coupled to both the core (66) (fig. 2) and the tip (64) (see figure 2, the first side (68) is coupled to the tip (64) via element (66)).
Regarding claim 11, a needle assembly (44, fig. 1) for a baler (10), comprising: a core (66) formed from a first material (see col. 5, lines 12-25); and at least one surface (68) formed from a second material (see “metal” in col. 4, line 54);
wherein, the at least one surface (68) is coupled to the core (66) along a wear zone of the needle assembly, the wear zone being a portion of the needle assembly positioned adjacent an opening (see “clearance slots” in col. 3, last line) of the baler during a knotting operation (see dotted line of 66 in fig. 1, which shows the needle assembly is in a knotting operation and in an opening of the baler).
Regarding claim 12, the needle assembly of claim 11, further wherein the first material is a carbon fiber and fiberglass reinforced resin, thermoplastic, 3D printed resin or filament (see “carbon fibers” and “glass fiber” in col. 5, lines 23-24).
Regarding claim 13, the needle assembly of claim 12, further wherein the second material is formed of a ferrous metallic material (see col. 4, line 54).
Regarding claim 14, the needle assembly of claim 11, further wherein the at least one surface (68) comprises: a first surface (see illustration #2 below)  having a first width (see below) and positioned along a radially inner portion (see below) of the needle assembly; and

wherein, the first width is greater than the second width (see below).
Illustration #2:

    PNG
    media_image2.png
    211
    298
    media_image2.png
    Greyscale

Regarding claim 15, the needle assembly of claim 14, further wherein the core (66) extends from a base end (62) to a tip end (64) and the cross-sectional area of the core (66) decreases from the base end (62) to the tip end (64) (fig. 2).
Regarding claim 16, the needle assembly of claim 11, further comprising a band (76 or 78) positioned along a radially outer portion of the core (66) (see fig. 5) wherein the band (76 or 78) is formed of a resistant material and configured to resist wear and guide a binding material there along (fig. 3).
Regarding claim 17, a multi-material needle assembly (44, fig. 1) sized to be positioned through a slot (see “clearance slots” in col. 3, last line) of a baler (10) during a binding operation (see a dotted line of element 66 in fig. 1), comprising:
a core (66) formed from a first material (see col. 5, lines 12-25);

a second side (62) formed of a second material (see “metal” in col. 4, line 48) and coupled to the core (see fig. 2); wherein, the first and second sides are positioned along wear zones of the needle assembly that are positioned adjacent to the slot during the binding operation [see a dotted line of element 66 in fig. 1, which represent the binding operation, it shows the second side (62) is positioned adjacent the slot on it way upward toward a knotter (fig. 9), and the first side (64) is positioned adjacent a bottom of the slot].
Regarding claim 18, the multi-material needle of claim 17, further wherein the core (66) has a truss-like structure (fig. 4) formed therein between the first side (64) and the second side (62) (fig. 2).
Regarding claim 19, the multi-material needle of claim 17, further wherein the core (66) extends between a base seam of a base member (see claim 5 above) to a tip seam of a tip member (see claim 8 above).
Regarding claim 20, the multi-material needle of claim 19, further wherein the base member (62) and the tip member (64) are formed of a different material (see “metal” in col. 4, line 48 and line 49) than the first material (see “fibers” col. 5, lines 12-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various needles for balers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        March 12, 2021